Exhibit 10(uuu)

Goldman Sachs Capital Markets, L.P.| 85 Broad Street| New York, New York 10004|
Tel: 212-902-1000

PATPAT121773809 – 17513TAPTAP

CONFIRMATION

 

DATE:    October 26, 2007    TO:    TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY
LLC    Facsimile No.:    (214) 812-4476       Attention:    Terri Woodlee   
FROM:    Goldman Sachs Capital Markets, L.P.    SUBJECT:    Swap Transaction   
OUR REF NO:    LTAA1709036830.0 / 00684809701    SWAP# TCEH001

 

 

The purpose of this communication is to set forth the terms and conditions of
the above referenced transaction entered into on the Trade Date specified below
(the “Transaction”) between Goldman Sachs Capital Markets, L.P. (“GSCM”),
guaranteed by The Goldman Sachs Group, Inc. (“Goldman Group”), and TEXAS
COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC (“Counterparty”). This communication
constitutes a “Confirmation” as referred to below.

1. This Confirmation is subject to, and incorporates, the 2006 ISDA Definitions
(the “Definitions”), published by the International Swaps and Derivatives
Association, Inc. This Confirmation supplements, forms a part of and is subject
to the ISDA Master Agreement dated as of October 25, 2007 as amended and
supplemented from time to time (the “Swap Agreement”) between GSCM and
Counterparty. All provisions contained in, or incorporated by reference to, the
Swap Agreement shall govern this Confirmation except as expressly modified
below. In the event of any inconsistency between this Confirmation, the
Definitions, or the Swap Agreement, as the case may be, this Confirmation will
control for purposes of the Transaction to which this Confirmation relates.

2. The terms of the Transaction to which this Confirmation relates are as
follows:

 

Notional Amount:    USD                          Trade Date:    October 25, 2007
Effective Date:    October 29, 2007 Termination Date:    October 10, 2014,
subject to adjustment in accordance with the Modified Following Business Day
Convention.



--------------------------------------------------------------------------------

Floating Amounts:

 

Floating Rate Payer:    GSCM Floating Rate Payer Payment Dates:    Quarterly, on
each February 9, May 9, August 9 and November 9, commencing on November 9, 2007
and ending on August 9, 2014 with a final payment on the Termination Date,
subject to adjustment in accordance with the Modified Following Business Day
Convention Floating Rate for the initial Calculation Period:    The Linear
Interpolation of USD-LIBOR-BBA with a Designated Maturity of 1 week and
USD-LIBOR-BBA with a Designated Maturity of 2 weeks. Floating Rate for the final
Calculation Period:    The Linear Interpolation of USD-LIBOR-BBA with a
Designated Maturity of 1 Month and USD-LIBOR-BBA with a Designated Maturity of 2
Months. Floating Rate Option:    USD-LIBOR-BBA Floating Rate Designated
Maturity:    3 Months Floating Rate Spread:    None Floating Rate Reset Dates:
   The first day of each Calculation Period Floating Rate Day Count Fraction:   
Actual/360 Floating Rate Period End Dates:    Adjusted in accordance with the
Modified Following Business Day Convention.

Fixed Amounts:

 

Fixed Rate Payer:    Counterparty Fixed Rate Payer Payment Dates:    Quarterly,
on each February 9, May 9, August 9 and November 9, commencing on November 9,
2007 and ending on August 9, 2014 with a final payment on the Termination Date,
subject to adjustment in accordance with the Modified Following Business Day
Convention Fixed Rate:                            % Fixed Rate Day Count
Fraction:    Actual/360 Fixed Rate Period End Dates:    Adjusted in accordance
with the Modified Following Business Day Convention. Business Days:    New York
and London Calculation Agent:    GSCM



--------------------------------------------------------------------------------

3. Additional Provisions:    None 4. Credit Support Documents:    Standard
Guaranty of The Goldman Sachs Group, Inc.

5. Offices:

(a) The Office of GSCM for this Transaction is 85 Broad Street, New York, New
York, 10004.

(b) The Office of Counterparty for this Transaction is [Please Provide].

1601 Bryan Street, 7th Floor

Dallas, Texas 75201.



--------------------------------------------------------------------------------

6. Counterparty hereby agrees (a) to check this Confirmation (Reference No.:
LTAA1709036830.0) carefully and immediately upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing correctly sets forth the terms of the agreement between GSCM and
Counterparty with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing the
other information requested herein and immediately returning an executed copy of
Swap Administration, facsimile No. 212-902-5692.

 

Very truly yours, GOLDMAN SACHS CAPITAL MARKETS, L.P. By: Goldman Sachs Capital
Markets, L.L.C. General Partner By:  

/s/ James T. Gavin

Name:   James T. Gavin Title:   Vice President

 

Agreed and Accepted By:

TEXAS COMPETITIVE ELECTRIC

HOLDINGS COMPANY LLC

By:  

/s/Anthony R. Horton

Name:   Title:  

Counterparty Reference Number: [Please Provide] TCEH001